March 13, 2014 Securities and Exchange Commission Division of Corporation Finance treet, N.E.filed via EDGAR submission Washington, D.C. 20549 Re:LSI Industries Inc. Form 10-K for the Fiscal Year Ended June 30, 2013 File No. 000-13375 Filed September 6, 2013 Dear Mr. Spirgel, This letter supplements our letter dated March 12, 2014 submitted in response to the SEC comment letter dated March 6, 2014 that was recently received by LSI Industries. This confirms that in future filings LSI Industries shall identify the impact on net income from the reversal of the contingent Earn-out liability as a separate line item under “Non-cash items included in net income (loss).” You may contact me by telephone at (513) 793-3200 if you wish to discuss further. Sincerely, LSI INDUSTRIES INC. By:/s/ Ronald S. Stowell Ronald S. Stowell Vice President, Chief Financial Officer and Treasurer cc:F. Mark Reuter, Esq. (Keating, Muething & Klekamp PLL) Matt Jessup (Grant Thornton LLP) Robert S. Littlepage (Securities and Exchange Commission)
